Exhibit 10.31

Form of

AMENDED AND RESTATED

CONTINGENT DIVIDEND EQUIVALENT RIGHTS AGREEMENT

For CEO

CONTINGENT DIVIDEND EQUIVALENT RIGHTS AGREEMENT executed in duplicate as of
February 13, 2008 (the “Grant Date”), between Barnes Group Inc., a Delaware
corporation (the “Company”), and Gregory F. Milzcik, an employee of the Company
(the “Holder”)(the “CDER Agreement”), as amended and restated on December 31,
2008, effective January 1, 2009 (the CDER Agreement as so amended and restated
being hereafter referred to as “the Agreement” or “this Agreement”).

The terms and conditions of the Agreement are set forth herein and shall apply
on and after January 1, 2009. For the avoidance of doubt, and any provision of
this Agreement to the contrary notwithstanding, if any provision of this
Agreement (including in particular but without limitation any provision of
Section 2 below) would change the time or form of payment of any amount that is
payable under the CDER Agreement, such provision shall “apply only to amounts
that would not otherwise be payable in 2008” within the meaning of paragraph .02
of §3 of Notice 2006-79 as modified by Section 3.01(B)(1) of Notice 2007-86, and
shall be administered, interpreted and construed accordingly.

In accordance with the provisions of the Barnes Group Inc. Stock and Incentive
Award Plan as amended and in effect from time to time on and after the Grant
Date (the “Plan”), the Compensation and Management Development Committee of the
Company’s Board of Directors (the “Committee”) has authorized the execution of
this Agreement and the payment of the cash compensation provided for therein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1. Grant of Contingent Dividend Equivalent Rights. Subject to the terms and
conditions of this Agreement, the Company hereby grants the Holder contingent
dividend equivalent rights (the “Rights”). The Rights entitle the Holder to
receive from the Company the cash payments described in Section 2 below, if (and
only if) Performance Share Awards are deemed earned during the Award Period
pursuant to Section 2, Section 4(b) or Section 6 of that certain Performance
Share Award Agreement between the Company and the Holder dated February 13,
2008, as amended and restated on December 31, 2008, effective January 1, 2009
(the “PSA Agreement”). Capitalized terms that are not defined in this Agreement
and that are defined in the PSA Agreement or the Plan shall have the meanings
assigned to them in the PSA Agreement or, if no meaning is assigned to them in
the PSA Agreement, in the Plan.

 

Page 1 of 12



--------------------------------------------------------------------------------

2.

Time and Amount of Contingent Dividend Equivalent Payments. On a date during the
43 day period beginning on the first day of February and ending on the 15th day
of March that immediately follows any date on which Performance Share Awards are
deemed earned during the Award Period under Section 2 or Section 4(b) of the PSA
Agreement (which date during that 43 day period shall be determined by the
Company), or, if Performance Share Awards are deemed earned during the Award
Period at the time of a 409A Change in Control Event pursuant to Section 4(b) or
Section 6 of the PSA Agreement, on the date on which Performance Share Awards
are deemed earned pursuant to Section 4(b) or Section 6 of the PSA Agreement, or
if Performance Share Awards are deemed earned on December 31 of any Performance
Year pursuant to Section 2 or Section 4(b) of the PSA Agreement and a 409A
Change in Control Event occurs after such December 31 and before Dividend
Equivalents are paid on such Performance Share Awards during the 43 day period
described in the first clause of this sentence, then on the date of such 409A
Change in Control Event, the Company will pay the Holder (or in the event of the
death of the Holder, the Holder’s Beneficiary) an amount of money (“Dividend
Equivalents”) equal to the Fair Market Value on the money payment date of the
aggregate number of shares of Common Stock that would have been credited to the
Holder if, on each date on which a dividend other than a Common Stock dividend
was paid to the holders of Common Stock the record date of which dividend fell
during the period commencing on January 1, 2008 and ending on the date on which
shares of Common Stock are issued to the Holder (or the Holder’s Beneficiary) in
accordance with Section 3 of the PSA Agreement in payment of such earned
Performance Share Awards (a “Dividend Payment Date”), the Company had credited
the Holder on its books with a number of shares of Common Stock determined in
accordance with the following formula:

(A x B) /C

in which “A” equals the number of such earned Performance Share Awards (in no
event other than a 409A Change in Control Event to exceed forty-one and
two-thirds percent (41 2/3%)* of the number of Performance Share Awards stated
in Section 1 of the PSA Agreement (rounded, in the case of a fraction, to the
nearest whole Performance Share Award, as provided in Section 2(a) of the PSA
Agreement) and, in the event of a 409A Change in Control Event, not to exceed
100% of the number of Performance Share Awards stated in Section 1 of the PSA
Agreement, unless in either case the excess is attributable solely to an
adjustment pursuant to Section 7 of the PSA Agreement) plus the aggregate number
of shares of Common Stock credited to the Holder pursuant to this sentence
before such Dividend Payment Date as dividend equivalents on such earned
Performance Share Awards, “B” equals the dividend per share paid on such
Dividend Payment Date, and “C” equals the Fair Market Value per share of Common
Stock on such Dividend Payment Date. However, if the dividend is paid in
property other than

 

*

125% of 33 1/3%

 

Page 2 of 12



--------------------------------------------------------------------------------

cash, the number of shares of Common Stock credited to the Holder in respect of
such dividend pursuant to the preceding sentence shall be determined in
accordance with the formula set forth above, except that “B” shall equal the
fair market value on the Dividend Payment Date of the property which was paid
per share of Common Stock as a dividend on such Dividend Payment Date.

If a dividend record date falls before the date on which shares of Common Stock
are issued to the Holder (or the Holder’s Beneficiary) in accordance with
Section 3 of the PSA Agreement in payment of such earned Performance Share
Awards, but the related Dividend Payment Date falls after the date on which the
Dividend Equivalents on such earned Performance Share Awards may be paid in
accordance with the first sentence of this Section 2, then, notwithstanding the
first sentence of this Section 2, the Dividend Equivalents on such earned
Performance Share Awards shall to the extent attributable to the dividend that
is payable on such Dividend Payment Date be paid on such Dividend Payment Date,
unless such Dividend Payment Date falls after the 15th day of March of the
calendar year following the Performance Year in which such Performance Share
Awards were deemed earned under the PSA Agreement, in which case it shall be
assumed for purposes of the first sentence of this Section 2 that such Dividend
Payment Date falls on such 15th day of March, so that the Dividend Equivalents
on such earned Performance Share Awards, including the portion thereof
attributable to the dividend payable on such Dividend Payment Date, may (and
shall) be paid in full on or before such 15th day of March. For example, if
Performance Share Awards are deemed earned during the Award Period at the time
of a 409A Change in Control Event pursuant to Section 4(b) or Section 6 of the
PSA Agreement, and a dividend record date falls before such 409A Change in
Control Event but the related Dividend Payment Date falls after such 409A Change
in Control Event, the Dividend Equivalents on the Performance Share Awards that
are deemed earned at the time of such 409A Change in Control Event shall be paid
at the time of such 409A Change in Control Event except to the extent of the
Dividend Equivalent attributable to the dividend that is payable on the Dividend
Payment Date that falls after the 409A Change in Control Event, to which extent
the Dividend Equivalent shall be paid on the Dividend Payment Date in question
(assuming that it does not fall after the 15th day of March of the year
following the Performance Year in which the 409A Change in Control Event
occurred). As another example, if (a) Performance Share Awards are deemed earned
on December 31, 2008 pursuant to Section 2 of the PSA Agreement, (b) a dividend
record date falls on March 10, 2009, (c) shares of Common Stock are issued to
the Holder in payment of such earned Performance Share Awards on March 12, 2009,
and (d) the Dividend Payment Date for the March 10 dividend record date falls on
March 21, 2009, the Dividend Equivalents on the Performance Share Awards that
are deemed earned on December 31, 2008 shall be paid in full by March 15, 2009,
including any Dividend Equivalent attributable to the dividend payable on the
March 21, 2009 Dividend Payment Date, which for purposes of calculating the
Dividend Equivalents that are payable by March 15, 2009 shall be assumed to fall
on March 15, 2009 rather than March 21, 2009.

 

Page 3 of 12



--------------------------------------------------------------------------------

Any provision of this Agreement to the contrary notwithstanding, in no event
(except a 409A Change in Control Event as a result of which Performance Share
Awards are deemed earned pursuant to Section 4(b) or Section 6 of the PSA
Agreement) shall any payment be made pursuant to this Section 2 unless the
Committee certifies in writing that the performance goals and any other material
terms (within the meaning of Treasury Regulation section 1.162-27(e)(5))
applicable to such payment were in fact satisfied. For clarification purposes,
(i) Dividend Equivalents paid pursuant to this Agreement shall be
non-forfeitable when paid, and (ii) the Holder will not be entitled to receive
any Dividend Equivalents under this Agreement unless the Minimum Performance
Goal set forth in Section 2 of the PSA Agreement is attained or exceeded for one
or more of the Performance Years in the Award Period (as such terms are defined
in Section 2 of the PSA Agreement) or unless a 409A Change in Control Event
(within the meaning of Section 4(b) and Section 6 of the PSA Agreement) occurs
during the Award Period, and (iii) any provision of this Agreement to the
contrary notwithstanding, in no event shall this Agreement entitle the Holder to
receive shares of Common Stock or any property other than money. An example that
illustrates the intended operation of this Section 2 appears in the Appendix.

 

3. Additional Condition. If the Holder, at any time while Dividend Equivalents
are payable hereunder: (i) directly or indirectly, whether as an owner, partner,
shareholder, consultant, agent, employee, investor or in any other capacity,
accepts employment by, renders services for or otherwise assists any other
business which competes with the business conducted by the Company or any of its
Subsidiaries in which the Holder has worked during the Holder’s last two years
with the Company or any of its Subsidiaries; (ii) directly or indirectly, hires
or solicits or arranges for the hiring or solicitation of any employee of the
Company or any of its subsidiaries, or encourages any such employee to leave
such employment; (iii) uses, discloses, misappropriates or transfers
confidential or proprietary information concerning the Company or any of its
subsidiaries (except as required by the Holder’s work responsibilities with the
Company or any of its subsidiaries); or (iv) is convicted of a crime against the
Company or any of its subsidiaries; or (v) engages in any activity in violation
of the policies of the Company or any of its subsidiaries, including without
limitation the Company’s Code of Business Ethics and Conduct, or, at any time,
engages in conduct adverse to the best interests of the Company or any of its
subsidiaries; then should any of the foregoing events occur, the Rights shall be
canceled, unless the Committee, in its sole discretion, elects not to cancel the
Rights. The provisions of this Section 3 are in addition to any other agreements
related to non-competition, non-solicitation and preservation of Company
confidential and proprietary information entered into between the Holder and the
Company, and nothing herein is intended to waive, modify, alter or amend the
terms of any such other agreement.

 

4.

No Assignment or Transferability. The Rights shall not be (i) assignable or
subject to any encumbrance, pledge or charge of any nature, whether by operation
of law or

 

Page 4 of 12



--------------------------------------------------------------------------------

 

otherwise, (ii) subject to execution, attachment or similar process, or
(iii) transferable by the Holder except by will or by the laws of descent and
distribution or to a Beneficiary as defined in Section 2 of the Plan.

 

5. Withholding of Taxes. The Committee may cause to be made, as a condition
precedent to any payment to be made hereunder, appropriate arrangements to
satisfy any Federal, state or local taxes required by law to be withheld with
respect to such payment.

 

6. No Implied Promises. By accepting the Rights and executing the CDER
Agreement, the Holder recognizes and agrees that the Company and its
Subsidiaries, and each of their officers, directors, agents and employees,
including but not limited to the Board of Directors of the Company and the
Committee, in their oversight or conduct of the business and affairs of the
Company and its Subsidiaries, may in good faith cause the Company and/or a
Subsidiary to act or omit to act in a manner that will, directly or indirectly,
prevent all or part of the Performance Share Awards from being earned. No
provision of this Agreement shall be interpreted or construed to impose any
liability upon the Company, any Subsidiary, or any officer, director, agent or
employee of the Company or any Subsidiary, or the Board or the Committee, for
any failure to earn Performance Share Awards or Dividend Equivalents that may
result, directly or indirectly, from any such action or omission, or shall be
interpreted or construed to impose any obligation on the part of any such entity
or person to refrain from any such action or omission.

 

7. Notices. Any notice hereunder by the Holder shall be given to the Senior Vice
President, General Counsel and Secretary in writing and such notice by the
Holder hereunder shall be deemed duly given or made only upon receipt by the
Senior Vice President, General Counsel and Secretary at Barnes Group Inc., 123
Main Street, P. O. Box 489, Bristol, Connecticut 06011-0489, or at such other
address as the Company may designate by notice to the Holder. Any notice to the
Holder shall be in writing and shall be deemed duly given if delivered to the
Holder in person or mailed or otherwise delivered to the Holder at such address
as the Holder may have on file with the Company from time to time.

 

8. Interpretation and Disputes. The Committee shall interpret and construe this
Agreement and make all determinations hereunder. Any such interpretation,
construction or determination shall be final, binding and conclusive on the
Company and the Holder.

With respect to any claim, demand, dispute, action or cause of action arising
from such interpretation or construction by the Committee that also arises under
or relates to the Employment Agreement dated October 19, 2006 between the
Company and the Holder (the “Employment Agreement”) as in effect from time to
time, the provisions of Section 13 of the Employment Agreement as in effect from
time to time (rather than the following provisions of this Section 11) shall
apply.

 

Page 5 of 12



--------------------------------------------------------------------------------

Any other claim, demand or controversy arising from such interpretation,
construction or determination by the Committee shall be submitted first to a
mediator in accordance with the rules of the American Arbitration Association
(“AAA”) by submitting a mediation request to the Administrator within thirty
(30) days of the date of the Committee’s interpretation or construction. The
mediation process shall conclude upon the earlier of: (i) the resolution of the
dispute; (ii) a determination by either the mediator or one or more of the
parties that all settlement possibilities have been exhausted and there is no
possibility of resolution; or (iii) thirty (30) days have passed since the
filing of a request to mediate with the AAA. A party who has previously
submitted a dispute to mediation, and which dispute has not been resolved, may
submit such dispute to binding arbitration pursuant to the rules of the AAA. Any
arbitration proceeding for such dispute must be initiated within fourteen
(14) days from the date that the mediation process has concluded. The prevailing
party shall recover its costs and reasonable attorney’s fees incurred in such
arbitration proceeding. The Holder and the Company specifically understand and
agree that the failure of a party to timely initiate a proceeding hereunder
shall bar the party from any relief or other proceeding and any such dispute
shall be deemed to have been finally and completely resolved. All mediation and
arbitration proceedings shall be conducted in Bristol, Connecticut or such other
location as the Company may determine and the Holder agrees that no objection
shall be made to such jurisdiction or venue, as a forum non conveniens or
otherwise. The arbitrator’s authority shall be limited to resolution of the
legal disputes between the parties and the arbitrator shall not have authority
to modify or amend this Agreement or the Committee’s interpretation or
construction thereof, or abridge or enlarge rights available under applicable
law. Any court with jurisdiction over the parties may enforce any award made
hereunder.

 

9. General.

 

  (a) Nothing in this Agreement shall confer upon the Holder any right to
continue in the employ or other service of the Company or any Subsidiary, or
shall limit in any manner the right of the Company, its stockholders or any
Subsidiary to terminate the employment or other service of the Holder or adjust
the compensation of the Holder. Nothing in this Agreement shall confer upon the
Holder any right to receive shares of Common Stock or any right as a shareholder
of the Company.

 

  (b) This Agreement shall be binding upon the successors and assigns of the
Company and upon the Beneficiary, estate, legal representatives, legatees and
heirs of the Holder.

 

  (c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the principles of conflicts of
laws thereof.

 

Page 6 of 12



--------------------------------------------------------------------------------

  (d) Nothing in this Agreement is intended to be a substitute for, or shall
preclude or limit the establishment or continuation of, any plan, practice or
arrangement for the payment of compensation or fringe benefits to the Holder or
any other employee of the Company or any of its subsidiaries which the Company
or any of its subsidiaries now has or may hereafter put into effect, including
without limitation any retirement, pension, savings or thrift, insurance, death
benefit, stock purchase, incentive compensation or bonus plan.

 

  (e) Any money that is payable pursuant to this Agreement (other than Dividend
Equivalents paid on Performance Share Awards that are deemed earned at the time
of a 409A Change in Control Event pursuant to Section 4(b) or Section 6 of the
PSA Agreement) is intended to qualify as “performance-based compensation” within
the meaning of Section 162(m)(4)(C) of the Code.

 

  (f)

Any amount that may be earned pursuant to this Agreement is intended to qualify
as a short-term deferral under Treasury Regulation section 1.409A-1(b)(4), or to
meet the requirements of Section 409A(a)(2), (3) and (4) of the Code, so that no
amount that may be earned pursuant to this Agreement will be includible in the
Holder’s federal gross income pursuant to Section 409A(a)(1)(A) of the Code. The
Rights and this Agreement shall be administered, interpreted and construed to
carry out such intention, and any provision of this Agreement that cannot be so
administered, interpreted and construed shall to that extent be disregarded.
However, the Company does not represent, warrant or guarantee that any amount
that may be earned pursuant to this Agreement will not be includible in the
Holder’s federal gross income pursuant to Section 409A(a)(1)(A) of the Code, nor
does the Company make any other representation, warranty or guaranty to the
Holder as to the tax consequences of the Rights or this Agreement.
Notwithstanding any provision of this Agreement to the contrary, (i) no
“distributions” (within the meaning of Treasury Regulation section
1.409A-1(c)(3)(v)) of deferred compensation that is subject to Section 409A of
the Internal Revenue Code of 1986 as amended (the “Code”) may be made pursuant
to this Agreement to a “specified employee” (within the meaning of Treasury
Regulation section 1.409A-1(i))(“Specified Employee”) due to a separation from
service as defined in Treasury Regulation section 1.409A-1(h) (“Separation from
Service”) before the date that is six months after the date of such Specified
Employee’s Separation from Service (or, if earlier than the end of the six month
period, the date of his or her death); and (ii) any distribution that, but for
the preceding clause (i), would be made before the date that is six months after
the date of the Specified Employee’s Separation from Service (a “Delayed
Payment”) shall be paid on the first day of the seventh month following the date
of his or her Separation from Service (or, if earlier, within 14 days after the
date of his or her death). For the avoidance of doubt, the preceding sentence
shall apply to any payment

 

Page 7 of 12



--------------------------------------------------------------------------------

 

(and only to any payment) pursuant to this Agreement to which Code
Section 409A(a)(2)(B)(i) (relating to Specified Employees) applies, and shall
not apply to any payment that is not subject to Code Section 409A as a result of
Treasury Regulation section 1.409A-1(b)(4) (relating to short-term deferrals) or
otherwise. Also for the avoidance of doubt, any Delayed Payment shall continue
to accrue Dividend Equivalents pursuant to Section 2 until it is paid pursuant
to the preceding provisions of this Section 9(f). The Holder’s right to any
series of payments of Dividend Equivalents that are to be paid pursuant to this
Agreement shall be treated as a right to a series of separate payments within
the meaning of Treasury Regulation section 1.409A-2(b)(2)(iii), including
without limitation for purposes of the short-term deferral rule set forth in
Treasury Regulation section 1.409A-1(b)(4).

 

  (g) The Rights are intended to qualify as “Dividend Equivalents” and
“Dollar-Denominated Awards” as defined in the Plan, a copy of which has been or
is herewith being supplied to the Holder and the terms and conditions of which
are hereby incorporated by reference. Anything herein to the contrary
notwithstanding, each and every provision of this Agreement shall be subject to
the terms and conditions of the Plan.

 

  (h) Except as otherwise provided in Section 10 below, this Agreement may only
be amended in a writing signed by the Holder and an officer of the Company
(other than the Holder) duly authorized to do so. This Agreement contains the
entire agreement of the parties relating to the subject matter of this Agreement
and supersedes and replaces all prior agreements and understandings with respect
to such subject matter, and the parties have made no agreements, representations
or warranties relating to the subject matter of this Agreement which are not set
forth herein.

 

  (i) By accepting the Rights and executing this Agreement, the Holder
(i) agrees that the provisions of this Agreement, including in particular but
not limited to the provisions of Section 1 and Section 2, shall be deemed to
satisfy the Company’s obligations with respect to the Rights under the
Employment Agreement as in effect from time to time on and after the Grant Date,
including in particular but not limited to the provisions of Section 4.3,
6.2(v), 6.3 and 6.4 of the Employment Agreement as in effect on the Grant Date,
and (ii) waives any claim that the provisions of this Agreement fail to satisfy
any provision of the Employment Agreement as in effect at any time on or after
the Grant Date.

 

10. Consent to Certain Amendments and Provisions.

 

  (a)

By executing the CDER Agreement, the Holder hereby irrevocably (i) authorizes
the Committee or the Board of Directors of the Company (the “Board”), on or
before December 31, 2008 or such later date(s), if any, to

 

Page 8 of 12



--------------------------------------------------------------------------------

 

which the December 31, 2008 documentary compliance date set forth in paragraph
.01 of section 3 of IRS Notice 2006-79 as modified by section 3.01(B)(1) of IRS
Notice 2007-86 is hereafter extended (the “409A Documentary Compliance Date”),
to amend the CDER Agreement and any “Prior Non-Grandfathered Compensation
Arrangement” as defined in Section 10(b) below, in any respect that the
Committee or the Board determines to be necessary, advisable or expedient to
plan for, respond to, comply with or reflect Section 409A of the Code, and
(ii) consents in advance to any and all such amendments of the CDER Agreement
and any Prior Non-Grandfathered Compensation Arrangement, and (iii) consents in
advance to any amendment of the Plan that the Board hereafter adopts on or
before the 409A Documentary Compliance Date to plan for, respond to, comply with
or reflect Section 409A of the Code, and (iv) agrees that the Holder’s consent
to any such amendments of the CDER Agreement, any Prior Non-Grandfathered
Compensation Arrangement and the Plan shall be as effective as if such
amendments were fully set forth herein, and (v) waives any right he may have to
consent to the amendment in question if for any reason the Holder’s consent to
any of the aforementioned amendments is not legally effective, and
(vi) recognizes and agrees that the Company does not represent, warrant or
guarantee that any amendment of the CDER Agreement or any Prior
Non-Grandfathered Compensation Arrangement or the Plan that is made pursuant to
this Section 10(a), or any Different Identification Method that the Board or
Committee may prescribe or Different Election that the Board or Committee may
make in accordance with Section 10(c) below, will have its intended tax effect
or will enable compensation to be exempt from or comply with Section 409A of the
Code, and that the Company does not make any other representation, warranty or
guaranty to the Holder as to the tax consequences of any such amendment,
Different Identification Method or Different Election. For the avoidance of
doubt, nothing in this Section 10(a) is intended to authorize or constitute the
Holder’s consent to any amendment that would constitute a modification or
extension of a stock option within the meaning of Treasury Regulation section
1.409A-1(b)(5)(v). If and to the extent that, notwithstanding the foregoing,
anything herein would be interpreted or construed to authorize or constitute the
Holder’s consent to any such amendment, then to that extent the authorization or
consent is hereby rescinded.

 

  (b)

For purposes of Section 10(a) above, a “Prior Non-Grandfathered Compensation
Arrangement” means any compensation arrangement between the Company and the
Holder that was entered into before the Grant Date (whether or not paid in full
before the Grant Date) except to the extent that the compensation payable (or
paid) under such arrangement is “grandfathered” from

 

Page 9 of 12



--------------------------------------------------------------------------------

 

Section 409A of the Code (i.e., is compensation to which Section 409A of the
Code does not apply, according to Treasury Regulation section 1.409A-6 or any
other applicable Treasury Department guidance). In no event shall an arrangement
that is grandfathered from Section 409A in the absence of this Section 10 be
deemed to be a Prior Non-Grandfathered Compensation Arrangement within the
meaning of Section 10(a). The Holder recognizes and agrees that Prior
Non-Grandfathered Compensation Arrangements include, but may not be limited to,
the Employment Agreement and (i) any stock option, restricted stock unit,
performance share, performance unit or contingent dividend equivalent award that
the Company granted to the Holder after December 31, 2004 under the Plan,
(ii) any restricted stock unit, performance-accelerated restricted stock unit,
performance share, performance unit or contingent dividend equivalent award that
the Company granted to the Holder before December 31, 2004 (whether under the
Plan or otherwise) that was outstanding and unvested on that date, and (iii) any
non-qualified deferred compensation plan, such as the Company’s Retirement
Benefit Equalization Plan, Supplemental Executive Retirement Plan and
Supplemental Senior Officer Retirement Plan, if and to the extent that the
Holder accrued benefits or vested in benefits under such plan after that date.

 

  (c)

The Holder agrees that, if at any time during the 12-month period ending on any
“specified employee identification date”, which shall be December 31, the Holder
is in Salary Grade 20 or above or meets the requirements of Code section
416(i)(1)(A)(ii) or (iii) (applied in accordance with the Treasury Regulations
thereunder and disregarding Code section 416(i)(5)), the Holder shall be treated
as a “Specified Employee” within the meaning of Code Section 409A and Treasury
Regulation section 1.409A-1(i) (or other similar or successor
provisions)(“Specified Employee”) for purposes of this Agreement and any Prior
Non-Grandfathered Compensation Arrangement and any compensation arrangement that
may hereafter be adopted by the Company in which the Holder may participate
(“Future Compensation Arrangement”) for the entire 12-month period beginning on
the “specified employee effective date”, which shall be the January 1 that
immediately follows such specified employee identification date, unless the
Board or Committee hereafter prescribes a different method of identifying
service providers who will be subject to the six month delay required by
Section 409A(a)(2)(B)(i) of the Code (the “Six Month Delay”)(a “Different
Identification Method”) or elects a different specified employee identification
date or specified employee effective date or makes any other election that may
be made in accordance with Treasury Regulation section 1.409A-1(i) and the
transition rules and official guidance under Code Section 409A (a “Different
Election”), in which case whether the Holder shall be treated as a Specified
Employee shall be determined in accordance with any such Different
Identification Method so prescribed and any such Different Election so made by
the Board or Committee. The Holder hereby irrevocably (i) consents to any such
Different Identification Method that the Committee or Board may hereafter
prescribe and any such Different Election that the Committee or Board may
hereafter make in accordance with that Treasury Regulation or otherwise in
accordance with Code

 

Page 10 of 12



--------------------------------------------------------------------------------

 

Section 409A and the transition rules and official guidance thereunder, for
purposes of identifying the service providers who will be subject to the Six
Month Delay with respect to payments under this Agreement, any Prior
Non-Grandfathered Compensation Arrangement and any Future Compensation
Arrangement, and (ii) agrees that the Holder’s consent to any such Different
Identification Method or Different Election shall be as effective as if such
Different Identification Method or Different Election were fully set forth
herein, and (iii) waives any right he may have to consent to the Different
Identification Method or Different Election in question if for any reason the
Holder’s consent to such Different Identification Method or Different Election
is not legally effective.

 

Page 11 of 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, with the consent of the Holder, has amended and
restated the CDER Agreement on the date in 2008 indicated in the first paragraph
hereof, effective January 1, 2009.

 

BARNES GROUP INC. BY:  

 

  Senior Vice President - Human Resources

 

Page 12 of 12